Title: To James Madison from William Tatham, 30 July 1814
From: Tatham, William
To: Madison, James


        
          Sir,
          Saterday 30th. July 1814.
        
        The justice which is due to creditors who contribute to support me in an extensive and an accumulating topographical establishment (my own private property) devoted, with all my time, to the public service, through an assiduous personal exertion by day & by night, urges me to call your attention to my last letter, & to the one inclosed; though with great reluctance, on account of the important press of more momentous concerns wherewith I know you must be deeply occupied. I incur no expence but what is absolutely requisite for the performance of duties which I trust no man will charge me with neglecting; but, when it is considered that the items of office rent, fire, candles, stationary, Printers bills, Postage, transportation, Messenger & office keeper, Assistants, incidental expences for furniture &C, (with horse & field expences, since the turn of the existing war has required them) form a heavy total on my personal shoulders, which attaches to no other individual in service, it will easily be percieved that Mr. Gallatin’s allowance of one hundred dollars per month must bring me quarterly in debt; consuming all which should support me in the eve of life, and reducing my subsistence under that of an inferior clerk.
        To meet this contingency, Sir, I have no resource left but in what I concieve to be the just attention of Administration to an equitable claim on account, pending the unsettled condition of my business before Congress; where a Bill to give the Secretary at War a kind of aggregate authority is postponed for a third reading in Decemr next.
        In the mean while, I had concieved that Genl. Armstrong had consented to advance me three hundred dollars for the necessary equipments of Horse, furniture, Uniform &c, on the account Current of a self evident & equitable claim for the use and deterioration of documents & materials applied to the public benefit; on the equitable score of the unliquidated items herein before mentioned; and on the faith of an equitable purchase of my military collection recommended in his report, and put in train accordingly, by an unfinished law of Congress: this matter is refered by Genl. Armstrong for your decision; that Honl. Secretary having concieved this advance to operate on the mere subsistence allowd me by Mr. Gallatin, the

result whereof would compel me to sell what little I have left & become homeless, under an honest sense of the justice due from every man to his Creditor.
        I beg leave to observe, Sir, that ever ready to serve Administration as required, without waiting their adjustment of rank or pay, I have taken the field promptly & done the duties which were confided to me. In the execution of this trust, some small degree of offence & risk was incurred, in the Country, by my appearing out of Uniform; and to accommodate this exception, by the advice of friends, my Taylor has mounted the remaining Epaulets of the revolutionary war on a travelling Jacket. This, also, has been cavilled at by needlers; and, till you undertake to settle the permanency of my rank and standing, as refered by Genl. Armstrong’s note endorsed on the letter herein refered to, I must either neglect my duty, or sustain similar inconvenience.
        The Honl. the Secretary of State having known ⟨me⟩ and my affairs nearly thirty five years, during which time we have had much official intercourse, I doubt not that I may be at liberty to refer to his information on various particulars which may enable you to decide my case in a way to relieve the delicacy of the Hl. Secretary at War; and to enable me to be useful in a way which may be satisfactory. I have the honor to be Sir Yr. H. Servt
        
          Wm. Tatham
        
      